JUDGMENT
PER CURIAM.
It is ORDERED and ADJUDGED that, in light of the Supreme Court’s opinion in Massachusetts v. EPA, — U.S.-, 127 S.Ct. 1438, 167 L.Ed.2d 248 (2007), the EPA’s denial of the International Center for Technology Assessment’s rulemaking petition be vacated and Nos. 03-1361, OS-1362, 03-1363, and 03-1364 be remanded for further proceedings consistent with the Supreme Court’s opinion. It is
*830FURTHER ORDERED AND ADJUDGED that petitions for review Nos. 03-1365, 03-1366, 03-1367, and 03-1368 be dismissed, in accordance with this court’s opinion issued July 15, 2005.